DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: ‘engagement member’, ‘engagement member driver’, ‘biasing member’, ‘turret driver’ and ‘shaft driver’ in claims 1, 5-7, 13-14 and 17-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-10 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kodama (JP 10244407).
Regarding claim 1, Kodama discloses a rotational force transmission mechanism comprising a shaft 3 rotatable about a first axis. The shaft includes a leading end portion having a second groove 14 and a first groove 12 configured to receive a rotatable portion of a tool holder 41 so that the shaft rotates the rotatable portion about the first axis.
An engagement member 10 is movable along the first axis between a first position and a second position and rotatable about the first axis together with the shaft. The engagement member includes an engagement portion 11 configured to be received in the second groove. At least one of the shaft and engagement member have an inclined surface that moves the engagement portion in a direction toward the axis when the engagement member moves from the first position to the second position.
Regarding claim 2, Kodama discloses the first groove having a contact surface configured to contact with the rotatable portion. When the engagement member is located at the first position (withdrawn, in the upward direction away from the workpiece), the engagement portion is located at a withdrawal position at which the engagement portion is away from the contact surface in a direction away from the first axis to allow the tool to be inserted. When the engagement member is located at the second position (toward the workpiece) the engagement portion is located at a protrusion portion at which the engagement portion protrudes from where the contact surface was in the first position, in the direction toward the first axis.
Regarding claim 3, Kodama discloses a distance between the first axis and a point where the contact surface applies a rotational force to the rotatable portion (inner surface of collet 10 that contacts the tool) when the engagement member is located at the first position (when the collet is withdrawn at the upper position, and the collet is spread open to allow the tool to be inserted) is defined as a distance L1. A distance between the first axis and a point at which the engagement portion applies a rotational force to the rotatable portion when the engagement member is located at the second position is defined as a distance L2. The distance L1 is larger than the distance L2.
Regarding claims 4, 15 and 16, Kodama discloses the shaft containing the engagement member in the shaft (see the tapered portion 3b of the shaft) movably along the first axis. When the engagement member is located at the second position, an outer surface 11 of the engagement portion is in contact with an inner surface of the shaft and an inner surface 12 of the engagement portion is in contact with the rotatable portion of the tool holder.
Regarding claims 5 and 17-19, Kodama discloses an engagement member driver 8 configured to move the engagement member along the first axis.
Regarding claim 7, Kodama discloses a biasing member 27 configured to bias the engagement member in a direction from the second position toward the first position.
Regarding claim 8, Kodama discloses a stopper (tapered portion 3b) that is configured to prevent the engagement member from moving beyond a present direction from a base end portion of the shaft toward a leading end portion of the shaft.
Regarding claim 9, Kodama discloses the engagement member comprising a first holding piece and a second holding piece (the pieces on either side of split groove 13) that are configured to hold the rotatable portion when the engagement member is located at the second position.
Regarding claim 10, Kodama discloses the engagement member comprising a leg (pieces on either side of slit 13) supporting the engagement portion, the leg being elastically deformable in the direction toward the first axis.
Regarding claim 15, Kodama discloses the shaft containing the engagement member movably along the first axis. When the engagement member is located at the second position, an outer surface 
Regarding claim 20, Kodama discloses the first groove being configured to receive at least a part of the rotatable portion of a tool holder (see Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama (JP 10244407) in view of Walz et al. (USPG 20140251097, hereinafter ‘Walz’).
Regarding claims 11 and 12, Kodama discloses a shaft 3 rotatable about a first axis. The shaft includes a leading end portion having a second groove 14 and a first groove 12 configured to receive a rotatable portion of a tool holder 41 so that the shaft rotates the rotatable portion about the first axis.
An engagement member 10 is movable along the first axis between a first position and a second position and rotatable about the first axis together with the shaft. The engagement member includes an engagement portion 11 configured to be received in the second groove. At least one of the shaft and engagement member have an inclined surface that moves the engagement portion in a direction toward the axis when the engagement member moves from the first position to the second position. Kodama does not disclose the shaft being contained in a turret.
Walz discloses a turret tool rest 61 which is swingable about a second axis, and on which a plurality of tool holders 61a are mountable. A guide (end surface of 51c that keeps turret tool rest 61 perpendicular to the turret axis) is configured to regulate a posture of the rotatable portion when the turret swings about the second axis.
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the shaft and tool holder drive of Kodama in the turret tool rest of Walz if desired, to enable the tools in the turret tool rest to rotate and quickly and easily swap tooling.
Regarding claim 13, Kodama discloses a shaft 3 rotatable about a first axis. The shaft includes a leading end portion having a second groove 14 and a first groove 12 configured to receive a rotatable portion of a tool holder 41 so that the shaft rotates the rotatable portion about the first axis. A shaft driver 6 is configured to rotate the shaft about the first axis.
An engagement member 10 is movable along the first axis between a first position and a second position and rotatable about the first axis together with the shaft. The engagement member includes an engagement portion 11 configured to be received in the second groove. At least one of the shaft and engagement member have an inclined surface that moves the engagement portion in a direction toward the axis when the engagement member moves from the first position to the second position. An engagement member driver 27 is configured to move the engagement member along the first axis. Kodama does not disclose the shaft being contained in a turret of a lathe.
Walz discloses a lathe comprising a base 1a, a spindle 21 configured to support a workpiece W1 and a turret tool rest. The turret tool rest comprises a turret base 61 which is swingable about a second axis and on which a plurality of tool holders 61a are mountable. A turret driver (unlabeled) is configured to swing the turret about the second axis. A carriage 51 is configured to move the turret tool rest relative to the base.
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the shaft and tool holder drive of Kodama in the turret tool rest of Walz if desired, to enable the tools in the turret tool rest to rotate and quickly and easily swap tooling.
Regarding claim 14, Kodama does not disclose the claimed guide and controller.
Walz discloses a guide (end surface of 51c that keeps turret tool rest 61 perpendicular to the turret axis) is configured to regulate a posture of the rotatable portion when the turret swings about the second axis.
A controller in the lathe of Walz is configured to control all aspects of the modified lathe of claim 13. The carriage 51 is configured to move the turret base relative to the base, based on a first signal received from the controller. The turret driver is configured to swing the turret about the second axis based on a second signal received from the controller (Paragraph [0024]).
It would have been obvious to one having ordinary skill in the art at the time of filing to provide a controller configured to control the carriage and turret driver as taught by Walz to the modified lathe of claim 13. Additionally, as the modified lathe including the shaft driver and engagement member driver inherently requires a controller to enable it to function, it would also have been obvious to one having ordinary skill in the art at the time of filing to also enable the controller to provide a third signal to cause the shaft driver to rotate the shaft about the first axis as well as provide a fourth signal to cause the engagement member driver to move the engagement member along the first axis to enable the shaft to rotate to machine a workpiece, as well as enable a user to change tools in the shaft.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Link et al. (US 5455993) and Bissett (US 5771762) disclose elements of, or similar to, the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722